Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Nakamura reference cited in the office action mailed 3/29/21 is disqualified as prior art in light of the certified translation and statement of common ownership filed 6/28/21. The rejection over Burns and Nakamura is therefore withdrawn. New grounds of rejection are set forth below. Since the new grounds were not necessitated by amendment, the office action is made non-final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (U.S. Pat. No. 8,518,564) in view of Sagata (U.S. Pat. No. 8,734,966).
In column 2 lines 19-21 Burns discloses a surface agent comprising surface active functional groups. In column 2 lines 38-49 Burns discloses that the surface agent comprises a middle portion between two end portions, and in column 2 lines 50-52 discloses that the middle portion comprises perfluoropolyalkyl ether units such as perfluoropolybutyl units, corresponding to the R1 group of formula (1) of claim 1. In 3 groups of formula (1) of claim 1. In column 3 lines 45-61 Burns discloses that the end portions can have an intermediate segment between the midsection and the middle portion, where the intermediate segment can contain hydroxyl groups, therefore corresponding to the R2 linking groups of formula (1) of claim 1 where the hydroxyl groups are the polar groups. In column 3 lines 26-44 Burns discloses that the end portions have a terminal section which include at least one surface active functional group, such as at least two surface active functional groups, corresponding to R4 and R5 of formula (1) of claim 1. In column 4 lines 3-9 Burns discloses an exemplary surface agent which differs from the compound of claim 1 in that the groups corresponding to R4 and R5 are the same, each containing two hydroxyl groups, while claim 1 requires the R4 and R5 groups to be different.
In column 3 line 44 Burns discloses a specific suitable terminal section of formula (5), which corresponds to formula (2-1) of claim 2 for the case where r is 0. The midsection segment of Burns containing perfluoropolyethyl ether groups meet the limitations of claim 3 for the case where n is 0, noting that Burns discloses that the midsection segment can include between two and six perfluoroethyl ether units, corresponding to an m value of 2 to 6 in claim 3. The intermediate section of Burns, as exemplified in formula 6 in column 3 line 61 as well as the sample surface agent at the top of column 4, can contain six carbon atoms, within the range recited for the R2 group of claim 5, and corresponds to the formula of claim 6 for the case where w is 2. In column 4 lines 10-19 Burns discloses that the surface agent has a molecular weight 4 and R5 of the claimed compound, are different. 
In column 2 lines 12-19 Sagata discloses a magnetic disk having a fluoropolyether compound applied thereto. From column 1 line 58 through column 2 line 3 Sagata discloses the fluoropolyether compound. The R1 end group in the compound of Sagata can be an amine group, which Burns teaches in column 3 lines 34-37 is a suitable surface active functional group for the terminal section in the compound of Burns and the R3 end group of Sagata can be HO-CH2=CH(OH)-CH2-, corresponding to the terminal section disclosed in formula (5) (column 3 line 44) of Burns, and meeting the limitations of claim 1 regarding the terminal group having two or more polar groups. When the surface active agent of Burns is prepared to have the end groups of the fluoropolyether compound of Sagata, the resulting fluorine-containing ether compound meets the limitations of claims 1, 3-6, and 20-21, and the magnetic recording medium 
It would have been obvious to one of ordinary skill in the art to prepare the surface active agent to have the end groups of Sagata’s fluoropolyether compound, since the end groups fall within the scope of the end groups disclosed by Burns, and Sagata teaches that a fluorine-containing ether having the combination of end groups is useful in a lubricant for a magnetic disk. 

Allowable Subject Matter
Claims 2 and 7-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 2 requires both end groups of the fluorine-containing ether to either be a hydroxyl group or to correspond to formulas (2-1) through (2-5), and claim 7 requires that one of the end groups be a hydroxyl group. The R1 end group of Sagata, as discussed above, is an amino group and does not meet the limitations of the groups of claim 2. One of ordinary skill in the art would not be motivated to modify Sagata to have an end group recited in claim 2, since such end groups are outside the scope of the R1 group of Sagata. Furthermore, while the R3 group of Sagata can be various groups which comprise a terminal hydroxyl group, all are part of larger groups comprising additional methylene units and/or additional hydroxy groups, and none of them correspond to end groups where R4 or R5 are hydroxyl groups, as required in claim 7. 
1 segment (corresponding to R3 in claim 1, and the midsection of the end portions of Burns) to comprise at least one perfluoromethyl ether unit (y represents an integer of 1 to 7). Burns, cited in the above rejection, teaches away from the inclusion of perfluoromethyl ether units in column 3 lines 19-25, since they are more flexible that the rigid preferred perfluoroethyl ether units. One of ordinary skill in the art therefore would not be motivated to modify the surface active agent of Burns and Sagata to form the compounds recited in claims 8-13 and 17-19. Claims 14-16 recite compounds where the segments corresponding to the R2 linking group of claim 1 and the intermediate section of the end portion of Burns contain one hydroxyl group each. Burns, as discussed in the rejection, discloses segments comprising two hydroxyl groups each; while Burns leaves room for a segment comprising one hydroxyl group (“at least one hydroxyl group”), Burns does not disclose the specific linking group recited in claims 14-16, which has a structure of –CH2-CH(OH)-CH2–, and the prior art does not give any motivation for substituting this specific linking group into the surface active agent of Burns and Sagata.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771